Judgment affirmed, with costs. Orders affirmed, without costs. Memorandum: In this partition action all the defendants, including appellant, filed a general appearance, defaulted in answering and, later, waived notice of all proceedings except (1) notice of sale and (2) notice of distribution of proceeds. However, when plaintiff made application to confirm the report of the referee appointed to sell the property, and to obtain final judgment, the appellant appeared and objected on various grounds: (1) That the premises were capable of actual partition without prejudice to the owners; (2) that appellant had been denied the allowance of certain claims (which, however, she had not asserted by answer); (3) that the purchaser (who is the wife of plaintiff) purchased, in pursuance of a fraudulent scheme with her husband to defeat certain claims that defendant has against the plaintiff personally; and (4) that the purchaser was of insufficient means to carry out the purchase. None of these objections which are the basis of this appeal has merit. The purchaser has actually paid the amount of her bid, and the money has been distributed to the heirs. Appellant alone has declined to accept her share of the proceeds of the sale and it has been paid into court to her credit. All concur. (The judgment confirms the referee’s report of sale in a partition action; one order confirms the sale and the other order vacates a stay of proceedings and denies a motion to set aside the interlocutory and final judgments.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.